From the stipulated facts upon which the superior court determined the issues between the parties to this action, quoted in the majority opinion, it appears that the defendant Severyns, as chief of police of the city of Seattle, at the request of the prosecuting attorney, fixed bail for the appearance *Page 413 
of the six men who had been arrested, and that thereafter appellant deposited, with the chief of police, cash in a sum equal to the amount of bail so fixed. These circumstances are peculiar, but controlling, and in my opinion distinguish this case from the cases relied upon in the majority opinion.
In my opinion, appellant cannot be held to be in paridelicto or particeps criminis, and I accordingly dissent from the conclusions reached by the majority.